EXHIBIT 10(bb)

 

Form of Aaron Rents, Inc. 2001 Stock Option And Incentive Award Plan

Award Agreement (Options) for Employees

 

This Award Agreement (the “Agreement”) is entered into as of the
                   , by and between Aaron Rents, Inc., a Georgia corporation
(the “Company”), and                      (the “Grantee”).

 

WITTNESSETH:

 

WHEREAS, the Aaron Rents, Inc. 2001 Stock Option and Incentive Award Plan (the
“Plan”) was adopted by the Company, a copy of which is attached hereto as
Exhibit A and incorporated herein by reference; and

 

WHEREAS, on the date hereof, the Stock Option Committee of the Board of
Directors authorized the proper officers of the Company to prepare and enter
into an agreement with the Grantee evidencing the grant of the options described
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Grant of Option.  An option to purchase                       
shares of the Company’s Common Stock, par value $.50 per share (“Common Stock”),
is hereby granted to the Grantee pursuant to the Plan (hereinafter referred to
as the “Option”).  The Option is subject in all respects to the terms and
conditions of the Plan.  For all purposes of the Plan, the date of the Option
granted hereunder (the “Grant Date”) shall be the                        .  The
Option is a nonqualified stock option and is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended.

 

2.             Option Price.  The option price for all shares subject to the
Option is                              per share.

 

3.             Securities Laws Restrictions.  The Option may not be exercised at
any time unless, in the opinion of counsel for the Company, the issuance and
sale of the shares issued upon such exercise is exempt from registration under
the Securities Act of 1933, as amended (the “1933 Act”), or any other applicable
securities or “blue sky” laws, or the shares have been registered under such
laws.  The Company shall not be required to register the shares issuable upon
the exercise of the Option under any such laws.  Unless the shares have been
registered under all such laws, the Grantee shall represent, warrant and agree,
as a condition to the exercise of the Option, that the shares are being
purchased for investment only and without a view to any sale or distribution of
such shares and that such shares shall not be transferred or disposed of in any
manner without registration under such laws, unless it is the opinion of counsel
for the Company that such a disposition is exempt from such registration.  The
Grantee acknowledges that the

 

--------------------------------------------------------------------------------


 

certificates evidencing the shares issued upon the exercise of the Option shall
bear an appropriate legend giving notice of the foregoing transfer restrictions.

 

4.             Transfer Restrictions.  The Option may not be sold, assigned,
pledged, hypothecated, alienated or otherwise disposed of or transferred in any
manner, in whole or in part, otherwise than by will or the laws of descent or
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee.  The terms of this Agreement and the Plan shall be binding upon the
executors, administrators, heirs, successors and assigns of the Grantee.

 

5.             Duration and Exercise of Option.

 

(a)           The Option may be exercised, from time to time, with respect to
all or any part of the total number of shares, beginning on the date reflected
on and subject to the conditions listed on Schedule I hereto, and subject to
earlier termination of the Option as provided in Section 5(b) below.

 

(b)           The Option may not be exercised with respect to any shares subject
hereto after the earlier of (i) ten (10) years from the Grant Date, (ii) the
date the Grantee’s employment is terminated by the Company or a Subsidiary for
Cause, or the Grantee voluntarily terminates his employment (other than upon
Retirement), or (iii) two (2) months after the Grantee, if an employee of the
Company on the Grant Date, ceases to be an employee of the Company for any other
reason (other than death or Retirement, which occurrences are governed by the
terms and conditions of the Plan) (herein called the “Option Expiration Date”)
and may be exercised until the Option Expiration Date only in accordance with
the terms of this Agreement and the Plan.

 

(c)           This Option may be exercised in whole or in part by delivering to
the Company a written notice of exercise specifying the number of shares to be
purchased together with full payment of the aggregate option price as provided
in the Plan.

 

6.             No Right to Continued Employment.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company or an
affiliate of the Company to terminate Grantee’s employment with the Company or
an affiliate of the Company at any time, nor confer upon Grantee any right to
continue in the employ or service of the Company or an affiliate of the Company.

 

7.             Definitions.  Each capitalized term not defined herein shall have
the meaning given to it in the Plan.

 

 

AARON RENTS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 Its Executive Vice President and CFO

 

2

--------------------------------------------------------------------------------


 

Grantee hereby (i) acknowledges that a copy of the Plan is available from the
Company’s intranet site at “            ”, or upon request, (ii) represents that
he is familiar with the terms and provisions hereof and thereof, and (iii)
accepts the Option subject to all the terms and provisions hereof and thereof. 
Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Stock Option Committee of the Board of Directors upon
any questions arising under the Plan.  Grantee authorizes the Company to
withhold from any compensation payable to him, or Grantee will contribute as a
condition to the exercise of the Option, in accordance with applicable law, any
taxes required to be withheld by federal, state or local law as a result of the
grant, existence or exercise of the Option.

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I TO AWARD AGREEMENT

 

 

Grantee:                       

 

 

Vesting Provisions:

 

The Option shall vest, and may be exercised with respect to the shares subject
thereto, on or after the dates set forth below, subject to earlier termination
of the Option as provided in the Award Agreement or in the Plan:

 

Date

 

Number of Shares

 

 

 

 

 

 

 

--------------------------------------------------------------------------------